DETAILED ACTION
This final Office action is responsive to amendments filed December 14th, 2021. Claims 1-2, 4, and 15 have been amended. Claim 5 has been cancelled. Claims 1-4 and 6-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under the benefit of United States Provisional Application Serial No. 62/861,153, filed on June 13, 2019.

Response to Amendment
Applicant’s amendments have been fully considered, and overcomes the previously pending objection of claim 15.
Applicant’s amendments have been fully considered, and overcomes the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by using an accelerator to perform tasks at the processing system, that is 
With regard to the limitations of claims 1-16, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 6, filed 12/14/21, with respect to claim 15 have been fully considered and are persuasive.  The objection of 9/16/21 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 12/14/21, with respect to claim 2 have been fully considered and are persuasive. The 112b rejection of 9/16/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 12/14/21 have been fully considered but they are not persuasive. 
On pages 7-11 of the provided remarks Applicant argues that the amended claims integrate the judicial exception into a practical application. Regarding Step 2A, on pages 
Continuing on page 10 of the provided remarks, Applicant argues “This edge-based model enabled by the claimed accelerator(s) improves processing systems by “reducing data communication requirements and latency concerns” for example. (Specification at para. [0025]).” Examiner respectfully disagrees and asserts that the claimed accelerator(s) do not improve the processing system. MPEP 2106.05(a)(I) ‘Improvements to Computer Functionality’ provides examples the courts have indicated may show an improvement in computer-functionality. Examiner asserts that the provided examples are not analogous to the improvements argued above by Applicant. Additionally, as stated previously, the use of an accelerator to perform processing tasks 
Continuing on pages 10-11 of the provided remarks, regarding Step 2B analysis, Applicant argues that the amended claims present significantly more than the abstract idea. Specifically, “the limitations of the independent claims add meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, as the functions are not all routine and conventional activities. Moreover, these limitations also improve the functioning of a computing system itself, as stated in the specification at paragraphs [0025] and [0028] (among others), by reducing data communication requirements and latency concerns and/or by reducing bandwidth requirements for transmitting data from remote processing.” Examiner respectfully disagrees and asserts the “accelerator(s)” claim element merely facilitates the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0027, “leverage advancements in low-power accelerators, such as a graphics processing units (GPU) or another suitable accelerator, to enable processing systems to create an interactive wellsite surveillance, authentication, and optimization platform”; and Figure 4 items 414a-414d. The Applicant’s 
Applicant’s arguments, see pages 11-13, filed 12/14/21, with respect to claims 1-3 and 6 have been fully considered and are persuasive.  The 35 USC 102(a) rejection of 9/16/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 12/14/21 have been fully considered but they are not persuasive. 
On pages 14-16 of the provided remarks, Applicant argues that the prior art of record does not disclose the claimed features of claims 4, 5, and 7-16. Beginning on page 15, Applicant argues regarding independent claims 8 and 14, “the cited references fail to disclose, teach, or suggest at least “responsive to verifying the record, performing, by the second accelerator, a subsequent action” as claimed.” Specifically on page 16, Applicant argues, “Bacco, responsive to the activity being consistent (e.g., a "yes" determination at block 249), the activity is logged (block 256). To the extent that determining consistency of an activity is interpreted as "verifying the record" as claimed, Applicant respectfully submits that Bacco discloses performing the subsequent action responsive to not verifying the record (e.g., a "no" determination at block 249) and not responsive to verifying the record (e.g., a "yes" determination at block 249) as claimed. Accordingly, generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration. Examiner notes the corresponding underlined action by the “activity verification logic” as the “subsequent action” following the verification logic description of Col 12 lines 15-29. Additionally, per Figure 5, the item 256 ‘log activity’ per the determination that the ‘activity consistent?’ serves as an additional “subsequent action” by the system. Therefore, the 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract 

Regarding Claims 1-4 and 5-7
Step 1: Independent claims 1 (system), and dependent claims 2-4 and 6-7, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator, the accelerator being configured to operate in at least one of an activity verification mode or a transaction authentication mode, wherein, when operating in the transaction authentication mode, the accelerator verifies an activity has occurred, and subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system and updates a global ledger distributed between the processing system and at least one other processing system (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are performing activity verification and transaction authentication at an operation, which are functions of the human mind specifically judgement and evaluation. 
Dependent claims 2-4 and 6-7 are directed towards: wherein, when operating in the activity verification mode, the accelerator verifies an activity being performed at an operation, the activity being at least one of a service being performed at the operation or a delivery being made at the operation; wherein the verification is performed by the accelerator using image analysis based at least in part on image data received from a camera associated with the processing system; wherein, when operating in the transaction authentication mode, the accelerator further facilitates a subsequent action; wherein the accelerator operates in the transaction authentication mode until an interrupt is received, wherein the accelerator operates in the activity verification mode responsive to receiving the interrupt, and wherein the accelerator returns to the transaction authentication mode responsive to completing the activity verification; wherein the enclosure is an energy industry operation component (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward Organizing Human Activity because the claimed limitations are verifying actions performed at an operation including a service or a delivery as well as having an energy industry operation component, which is directed toward commercial interaction. The Applicant’s claimed limitations are verifying servicing and delivery actions, which is directed towards the abstract idea of Organizing Human Activity specifically Commercial Interactions. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “A system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator operating in at least one mode, a digital ledger, a camera; a plurality of processing systems” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-4 and 6-7 further narrow the abstract idea and dependent claims 3-4 and 6-7 additionally recite “image data received from a camera”, “updates a digital ledger”, “an interrupt is received” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “camera”, “processing system”, and “accelerator” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 

Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-4 and 6-7 recite “A system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator operating in at least one mode, a digital ledger, a camera; a plurality of processing systems”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0027 and 
In addition, claims 2-4 and 6-7 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-4 and 6-7 additionally recite “image data received from a camera”, “updates a digital ledger”, “an interrupt is received” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “camera”, “processing system”, “enclosure”, and “accelerator” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent 
Regarding Claims 8-16
Step 1: Independent claims 8 (method), 14 (system), and dependent claims 9-13, and 15-16, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 8 is directed to a method (i.e. process) and claim 14 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method comprising: detecting, by a first accelerator of a first processing system, an activity; adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system; updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity; calculating, by the second accelerator, an encryption key to verify the record; responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger; and responsive to verifying the record, performing, by the second accelerator, a subsequent action (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are verifying actions being performed at an operation, which is function of the human mind specifically observation, judgement, and evaluation. The Applicant’s claimed limitations are verifying actions being performed at an operation, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above are 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system”, “updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity”, “responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer; a first accelerator of a first processing system; a first digital ledger; a second accelerator of a second processing system; a second digital ledger; A system comprising: a first energy industry operation component comprising a first edge processing system and a first accelerator; a second energy industry operation component comprising a second edge processing system and a second accelerator; a camera” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
In addition, dependent claims 9-13 and 15-16 further narrow the abstract idea and dependent claims 10 and 15 additionally recite “image data received from a camera” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “camera associated with the first processing system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “computer; a first accelerator of a first processing system; a first digital ledger; a second accelerator of a second processing system; a second digital ledger; A system comprising: a first energy industry operation component comprising a first edge processing system and a first accelerator; a second energy industry operation component comprising a second edge processing system and a second accelerator; a camera” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8-13; and System claims 14-16 recite “computer; a first accelerator of a first processing system; a first digital ledger; a second accelerator of a second processing system; a second digital ledger; A system comprising: a first energy industry operation component comprising a first edge processing system and a first accelerator; a second energy industry operation component comprising a second edge processing system and a second accelerator; a camera”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0027 and 0046-49 and Figures 1-4 and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system”, “updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity”, “responsive to verifying the 
In addition, claims 9-13 and 15-16 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10 and 15 additionally recite “image data received from a camera” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “camera associated with the first processing system” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1) in view of Roennow (U.S 2019/0208414 A1).
Claim 1
Regarding Claim 1, Bacco discloses the following:
A system comprising [see at least Col 2 lines 60-67 and Col 3 lines 1-6 for reference to control systems operating within the environment that generates and store information that ultimately sets forth the predefined activity orchestration associated with the environment; Figure 1 and related text regarding the Fulfillment Center Control Systems item 123; Figure 6 and related text regarding the operating system logic] 
an enclosure [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take 
a processing system associated with the enclosure, the processing system comprising an accelerator [see at least Col 13 lines 61-67 for reference to the server being employed to implement the FC activity verification system and the server including one or more processors; Figure 6 and related text regarding item 263 ‘servers’ and item 273 ‘processors’; Examiner notes ‘accelerator’ as ‘processor’] 
the accelerator being configured to operate in at least one of an activity verification mode or a transaction authentication mode [see at least Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 13 lines 61-64 for reference to server being employed to implement the FC activity verification system; Figure 1 and related text regarding item 126 ‘FC activity verification system’; Figure 6 and related text 
when operating in the transaction authentication mode, the accelerator verifies an activity has occurred [see at least Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of an environment wherein the activity includes access to one of the inventory locations; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment]
While Bacco discloses the limitations above, it does not disclose subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system and updates a global ledger distributed between the processing system and at least one other processing system.
However, Peffers discloses the following:
subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the recording method of Piersol. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

While the combination of Bacco and Peffers disclose the limitations above, they do not disclose subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system and updates a global ledger distributed between the processing system and at least one other processing system. 
However, Roennow disclose the following:
subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system and updates a global ledger distributed between the processing system and at least one other processing system [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger; Paragraph 0144 for reference to if the local block chain is used then one may add the Merke hashes onto a global block chain to verify the states of the local block chain for verifying information]

Claim 2
While the combination of Bacco, Peffers, and Roennow discloses the limitations above, regarding Claim 2, Bacco discloses the following:
when operating in the activity verification mode, the accelerator verifies an activity being performed at an operation, the activity being at least one of a service being performed at the operation or a delivery being made at the operation [see at least Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of an environment wherein the activity includes access to one of the inventory locations; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment] 
Claim 3
While the combination of Bacco, Peffers, and Roennow discloses the limitations above, regarding Claim 3, Bacco discloses the following:
the verification is performed by the accelerator using image analysis based at least in part on image data received from a camera associated with the processing system [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 3 lines 11-15 for reference to the FC activity verification system being executable to verify whether the activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Figure 1 and related text regarding item 109 ‘image capture devices’; Figure 2 and related text regarding the field of view captured by image capturing devices in the environment]  
Claim 4
While the combination of Bacco, Peffers, and Roennow discloses the limitations above, regarding Claim 4, Bacco discloses the following:
when operating in the transaction authentication mode, the accelerator further facilitates a subsequent action [see at least Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of the environment; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Col 13 lines 35-40 for reference to the activity verification logic 
While Bacco discloses the limitations above, it does not disclose the accelerator updating a digital ledger.
However, Peffers discloses the following:
the accelerator updates a digital ledger [see at least Paragraph 0045 for reference to a blockchain serving as an open distributed ledger that can record transactions between two parties and the blockchain being used for recording events; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system; Paragraph 0085 for reference to the attached accelerator providing dedicated hardware resources to accelerate a set of ledger state updates] 
Before the effective filing date, it would be obvious to one of ordinary skill in the art to modify the accelerator functionality of Bacco to include the updating of the digital ledger of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).
Claim 6
While the combination of Bacco, Peffers, and Roennow discloses the limitations above, regarding Claim 6, Bacco discloses the following:
the accelerator operates in the transaction authentication mode until an interrupt is received [see at least Col 6 lines 13-20 for reference to the FC activity verification system generating an event that triggers the human management system to implement various actions, for example, if the FC activity verification system finds it is unable to verify an activity captured by an image capture device is consistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action]
the accelerator operates in the activity verification mode responsive to receiving the interrupt [see at least Col 6 lines 20-26 for reference to the FC activity verification system generating an event indicating the inconsistency of the activity and providing the event to the human resource management system and the event triggering the human resource system to take appropriate action such as rendering a message to alert managers of the potential problem] 
the accelerator returns to the transaction authentication mode responsive to completing the activity verification [see at least Col 13 lines 35-44 for reference to once an event has been generated that triggers appropriate action in response to the inconsistency between the activity and the predefined activity orchestration of the environment of the environment, the activity verification logic logging the activity and ending as shown in Figure 5]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1).
Claim 8
Regarding Claim 8, Bacco discloses the following:
A computer-implemented method comprising [see at least Col 11 lines 23-29 for reference to the method implemented on a server, computer system, or device to verify that activity occurring within the environment is consistent with the predefined activity orchestration in the environment; Figure 5 and related text regarding the method of the operation of the activity verification logic of the FC activity verification system] 
detecting, by a first accelerator of a first processing system, an activity [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of activity captured by one or more of the image capture devices that is inconsistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action] 
adding, by the first accelerator, a record of the activity to the first processing system [see at least Col 13 lines 35-40 for reference to the activity verification logic logging the activity for future reference; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 
responsive to verifying the record, performing, by the second accelerator, a subsequent action [see at least Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of the environment; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’] 
While Bacco discloses the limitations above, it does not disclose adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system; updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity; calculating, by the second accelerator, an encryption key to verify the record; or responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger.
However, Peffers discloses the following:
adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more 
updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0045 for reference to a blockchain serving as an open distributed ledger that can record transactions between two parties and the blockchain being used for recording events; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system; Paragraph 0085 for reference to the attached accelerator providing dedicated hardware resources to accelerate a set of ledger state updates] 
calculating, by the second accelerator, an encryption key to verify the record [see at least Paragraph 0052 for reference to the addresses on a blockchain being derived by a process of hashing public keys; Paragraph 0082 for reference to a hardware accelerator to recover a key from encrypted data, e.g., from a block of a blockchain]
responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the record keeping method of Bacco to include the ledger and encryption key verification of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1), as applied in claim 8, in view of Roennow (U.S 2019/0208414 A1).
Claim 11
While the combination of Bacco and Peffers discloses the limitations above, Bacco does not disclose the second ledger comprising a local ledger and a global ledger.
Regarding Claim 11, Roennow discloses the following:
the second ledger comprises a local ledger and a global ledger [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0144 for reference to the database either being deployed using a regular database or a local block chain] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the ledger types of Roennow. Doing 
Claim 12
While the combination of Bacco and Peffers and Roennow discloses the limitations above, Bacco does not disclose the second accelerator adds the record to a block of the local ledger and to a block of the global ledger responsive to verifying the record. 
Regarding Claim 12, Peffers discloses the following:
the second accelerator adds the record to a block of the ledger responsive to verifying the record [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the recording method of Piersol. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

While the combination of Bacco and Peffers disclose the limitations above, Peffers does not disclose adding the record to a block of the local ledger and to a block of the global ledger.

adds the record to a block of the local ledger and to a block of the global ledger [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger; Paragraph 0144 for reference to if the local block chain is used then one may add the Merke hashes onto a global block chain to verify the states of the local block chain for verifying information] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the block addition of Roennow. Doing so would assist in handling large data sets with block chains, as stated by Roennow (Paragraph 0007).
Claim 13
While the combination of Bacco, Peffers, and Roennow discloses the limitations above, Bacco does not disclose the second accelerator adds the record to a block of the local ledger responsive to verifying the record or the second accelerator adds the record to a block of the global ledger responsive to verifying the record and responsive to establishing a communication link to another accelerator.
Regarding Claim 13, Peffers discloses the following:
second accelerator adds the record to a block of the local responsive to verifying the record [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and 
the second accelerator adds the record to a block of the ledger responsive to verifying the record and responsive to establishing a communication link to another accelerator [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol; Paragraph 0135 for reference to each block on the blockchain having one or more transactions and a dispatcher routing an operation to one or the plurality of engines (e.g., accelerators or circuits) based on the type or operation; Figure 8 and related text regarding the display of circuitry for the blockchain transaction acceleration for reference to the connection between a first and second accelerator as seen in items 806 ‘accelerator 1’ and item 808 ‘accelerator 2’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the recording method of Piersol. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).


However, Roennow discloses the following:
adds the record to a block of the local ledger responsive to verifying the record [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger]
 adds the record to a block of the global ledger responsive to verifying the record [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger; Paragraph 0144 for reference to if the local block chain is used then one may add the Merke hashes onto a global block chain to verify the states of the local block chain for verifying information]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the block addition of Roennow. Doing so would assist in handling large data sets with block chains, as stated by Roennow (Paragraph 0007).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1) in view of Mogou Dessap (U.S 2018/0230785 A1).
Claim 14
Regarding Claim 14, Bacco discloses the following:
A system comprising [see at least Col 2 lines 60-67 and Col 3 lines 1-6 for reference to control systems operating within the environment that generates and store information that ultimately sets forth the predefined activity orchestration associated with the environment; Figure 1 and related text regarding the Fulfillment Center Control Systems item 123; Figure 6 and related text regarding the operating system logic]
a first industry operation component comprising a first edge processing system and a first accelerator, the first accelerator being configured to [see at least Col 13 lines 61-67 for reference to the server being employed to implement the FC activity verification system and the server including one or more processors; Figure 6 and related text regarding item 263 ‘servers’ and item 273 ‘processors’; Examiner notes ‘accelerator’ as ‘processor’]
detect an activity, and add a record of the activity to a first digital ledger stored at the first edge processing system [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of activity captured by one or more of the image capture devices that is inconsistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels 
a second industry operation component comprising a second edge processing system and a second accelerator, the second accelerator being configured to [see at least Col 13 lines 61-67 for reference to the server being employed to implement the FC activity verification system and the server including one or more processors; Col 14 lines 53-55 for reference to the processor depicted in Figure 6 item 273 representing multiple processors and the memory depicted in Figure 6 item 276 representing multiple memories working in parallel; Figure 6 and related text regarding item 263 ‘servers’ and item 273 ‘processors’; Examiner notes ‘accelerator’ as ‘processor’]
responsive to verifying the record, performing, by the second accelerator, a subsequent action [see at least Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of the environment; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Figure 5 
While Bacco discloses the limitations above, it does not disclose a first energy industry operation component; a second energy industry operation component; adding a record of the activity to a first digital ledger; updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity; calculating, by the second accelerator, an encryption key to verify the record; or responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger.
However, Peffers discloses the following:
adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system]
updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0045 for reference to a blockchain serving as an open distributed ledger that can record transactions between two parties and the blockchain being used for recording 
calculating, by the second accelerator, an encryption key to verify the record [see at least Paragraph 0052 for reference to the addresses on a blockchain being derived by a process of hashing public keys; Paragraph 0082 for reference to a hardware accelerator to recover a key from encrypted data, e.g., from a block of a blockchain]
responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the record keeping method of Bacco to include the ledger and encryption key verification of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).


However, Mogou Dessap discloses the following:
a first energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’]
a second energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’] 


Claim 15
While the combination of Bacco, Peffers, and Mogou Dessap disclose the limitations above, regarding Claim 15, Bacco discloses the following:
the first industry operation component comprises a camera communicatively coupled to the first edge processing system to capture image data [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 2 lines 45-54 for reference to the image capture devices being mobile or stationary within the environment and if moveable, the image capturing devices are attached to roving equipment that traverses through the environment and a control system is employed to keep track of the location in the field; Figure 1 and related text regarding item 109 ‘image capture devices]
detecting the event comprises by verifying, by the first accelerator, an activity being performed at an industry operation [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of 
verifying the activity is performed using image analysis based at least in part on the image data received from the camera [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 3 lines 11-15 for reference to the FC activity verification system being executable to verify whether the activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Figure 1 and related text regarding item 109 ‘image capture devices’; Figure 2 and related text regarding the field of view captured by image capturing devices in the environment]
While Bacco discloses the limitations above, it does not disclose a first energy industry operation component or detecting the activity comprises verifying and activity being performed at an energy industry operation.
However, Mogou Dessap discloses the following:
a first energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other 
detecting the activity comprises verifying, by the first accelerator, an activity being performed at an energy industry operation [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Bacco to include the energy industry operation component of Mogou Dessap. Because a cloud computing system is used, the breadth of searching may be increased to accommodate a wide variety of scenarios. Thus, the oilfield engineer 
Claim 16
While the combination of Bacco, Peffers, and Mogou Dessap disclose the limitations above, regarding Claim 16, Bacco discloses the following:
performing the subsequent action comprises at least one of scheduling a delivery, scheduling a service to be performed, and automatically initiating a transfer of an asset [see at least Col 2 lines 19-21 for reference to the environment determining the actions done for example if the environment is warehouse then the actions involve inventory of items being stored in various locations; Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of an environment wherein the activity includes access to one of the inventory locations; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Figure 5 and related text regarding the operation of the system to verify activity occurring in the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683